     Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 1 of 16
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                                ENTERED
                     IN THE UNITED STATES DISTRICT COURT                     October 20, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
                                                                            David J. Bradley, Clerk




SEAN WHITE,                                  §
                                             §
                     Plaintiff,              §
                                             §
v.                                           §      CIVIL ACTION NO. H-20-0496
                                             §
FRIENDSWOOD CAPITAL CORPORATION, §
                                             §
                     Defendant.              §

                           MEMORANDUM OPINION AND ORDER


       Plaintiff      Sean    White     ("Plaintiff")       asserts   a   claim        for
declaratory and injunctive relief for violations of the Americans
with       Disabilities      Act   ("ADA")       against     Friendswood      Capital
Corporation ("Defendant"). 1            Pending before the court is Defendant
Friendswood Capital Corporation's Motion to Dismiss Pursuant to
Fed. R. Civ. P. 12(b)(1) and 12(b)(6),                  or in the Alternative,
Motion for More Definite Statement Pursuant to Fed. R. Civ. P.
12(e), or, in the Alternative, Motion for Judgment On the Pleadings
Pursuant to Fed. R. Civ. P. 12(c) and Brief in Support of Same
("Motion to Dismiss") (Docket Entry No.                    21).   For the reasons
stated below, Defendant's Motion to Dismiss as to Rule 12(b)(1)
will       be   granted.     It    is   therefore    not      necessary    to     reach
Defendant's remaining Rule 12 motions.


     First Amended Complaint ("Amended Complaint"), Docket Entry
       1

No. 10, pp. 1-2 1 1. All page numbers for docket entries in the
record refer to the pagination inserted at the top of the page by
the court's electronic filing system, CM/ECF.
   Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 2 of 16


                    I.    Factual and Procedural Background

     Defendant owns commercial property located at 3738 Westheimer

Road, Houston, Texas 77027 ("the Property") .2                Plaintiff alleges

that he visited a branch of Texan Bank located on the Property in

January of 2020.3          Plaintiff suffers from mobility impairments and

alleges that his access to the Property was inhibited by the

Property's failure to provide an ADA-compliant van accessible

parking space.4          Plaintiff also alleges that the Property parking

lot lacks an ADA-mandated                "access   aisle"   and that its grade

unlawfully exceeds five percent.5                Plaintiff filed this action on

February 14,        2020,       seeking injunctive and declaratory relief

against Defendant under the ADA.6                The injunction Plaintiff seeks

is "to compel Defendant[] to repave the disabled parking space to

be level, install signage, install an access aisle, and install a

ramp to comply with the Title 42 U.S.C. § 12205 requirements of a

Van Accessible Space." 7

     On March 19,              2020,   Plaintiff moved for entry of default

against Defendant.8             An order granting entry of default was filed



     2
         Motion to Dismiss, Docket Entry No. 21, p. 9            � 8
     3
         Amended Complaint, Docket Entry No. 10, p. 5            �   13.
     4
         Id. at 1-2 11 1-2.
     5
         Id. at 4   �    12.
     0riginal Complaint ("Complaint") , Docket Entry No. 1, pp. 7-8
     6

11 21-24.
     7
         Amended Complaint, Docket Entry No. 10, p. 8            1   23.
     8
         Motion for Clerk's Entry of Default, Docket Entry No. 7.
                                           -2-
   Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 3 of 16


on April     15,    2020.   9
                                On August    11,    2020,   Defendant moved to set
aside the entry of default10 for good cause, and also sought leave
to file a Motion to Dismiss. 11                   On August       14,   2020,   the court
granted Defendant's request to set aside the entry of default12 and
granted Defendant leave to file a Motion to Dismiss. 13                          That same
day, Defendant filed its Motion to Dismiss. 14                     Plaintiff responded
on September       21, 2020. 15   Defendant replied on September                28, 2020.   16




                II.     12(b} (1) Subject Matter Jurisdiction

     Defendant         argues     that   the       court    lacks        subject    matter
jurisdiction over this action because Plaintiff does not have
standing to seek the declaratory and injunctive relief he seeks. 17


     9
         0rder, Docket Entry No. 8.
      Defendant Friendswood Capital Corporation's Motion to Set
     10

Aside Entry of Default and Memorandum in Support, Docket Entry
No. 16.
      Defendant Friendswood Capital Corporation's Memorandum in
     11

Support of Motion for Leave to File Its Motion to Dismiss, Docket
Entry No. 17.
      0rder on Defendant's Motion to Set Aside Entry of Default,
     12

Docket Entry No. 19.
      0rder on Defendant's Motion for Leave to File Motion to
     13
Dismiss, Docket Entry No. 20.
     14
          Motion to Dismiss, Docket Entry No.               21.

      Response in Opposition to Defendant Friendswood Capital
     15

Corporation's Motion to Dismiss ("Plaintiff's Response"), Docket
Entry No. 22.
      Defendant Friendswood Capital Corporation's Reply to
     16

Plaintiff Sean Whui te's Response in Opposition to Defendant's
Motion to Dismiss ("Defendant's Reply"), Docket Entry No. 23.
     17
          Motion to Dismiss, Docket Entry No.               21,    p.   14.

                                            -3-
     Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 4 of 16



The court must decide whether it has subject matter jurisdiction

over the action before it may consider Defendant's other Rule 12
motions.     See Morris v. Livingston, 739 F.3d 740, 745 (5th Cir.
2014) ( "When a Rule 12(b)(1) motion is filed in conjunction with
other Rule 12 motions, the court should consider the Rule 12(b)(1)

jurisdictional attack before addressing any attack on the merits.")
(internal quotations and citations omitted).

A.    Standard of Review

      Federal Rule of Civil Procedure 12(b)(1) governs challenges to
the court's subject matter jurisdiction.              "A case is properly
dismissed for lack of subject matter jurisdiction when the court
lacks the statutory or constitutional power to adjudicate the
case."    Home Builders Association of Mississippi, Inc. v. City of
Madison, Mississippi, 143 F.3d 1006, 1010 (5th Cir. 1998) (internal
quotations and citations omitted).              Plaintiff,    as the party
asserting federal jurisdiction, bears the burden of showing that
the jurisdictional requirements have been met.            Alabama-Coushatta
Tribe of Texas v. United States, 757 F.3d 484, 487 (5th Cir. 2014).

      "No principle is more fundamental to the judiciary's proper
role in our system of government than the constitutional limitation
of federal-court jurisdiction to actual cases or controversies."
Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (internal
quotations omitted).         One element of the case-or-controversy
requirement is that a plaintiff must establish, on the basis of the


                                     -4-
     Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 5 of 16



complaint, standing to sue.        Raines v. Byrd, 117 S. Ct. 2312, 2317

(1997) (citing Lujan v. Defenders of Wildlife, 112 S. Ct. 2130,
2136-37     (1992)).     To have standing      "[a]   plaintiff must have
(1) suffered an injury in fact, (2) that is fairly traceable to the
challenged conduct of the defendant, and (3) that is likely to be
redressed by a favorable judicial decision."          Spokeo, 136 S. Ct. at

1547 (citing Lujan, 112 S. Ct. at 2136).
       "[A] plaintiff must demonstrate standing for each claim he
seeks to press" and have "standing separately for each form of
relief sought."        DaimlerChrysler Corp. v. Cuno, 126 S. Ct. 1854,

1867    (2006)    (citation omitted).      The precise requirements for
standing depends on "the nature and source of the claim asserted."
Warth v. Seldin, 95 S. Ct. 2197, 2206 (1975)).          "[I]f the plaintiff
seeks equitable relief, he must also show that 'there is a real and

immediate     threat    of   repeated   injury.'"       Deutsch    v.   Annis
Enterprises, Inc., 882 F.3d 169, 173 (5th Cir. 2018) (quoting City
of Los Angeles v. Lyons, 103 S. Ct. 1660, 1665 (1983)).                 "Past
exposure to illegal conduct does not in itself show a present case
or controversy regarding injunctive relief .             . if unaccompanied
by any continuing, present adverse effects."          O'Shea v. Littleton,

94 S. Ct. 669, 676 (1974).

B.     Analysis

       At issue is whether Plaintiff's pleading under Title III of
the ADA shows an injury sufficient to confer standing.             Title III


                                     -5-
   Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 6 of 16



of the ADA limits a plaintiff to "injunctive relief,                            and a

restraining or other similar order."                Deutsch, 882 F.3d at 173
(citing Plumley v. Landmark Chevrolet, Inc., 122 F.3d 308, 312 (5th
Cir. 1997) (citing 42 U.S.C.          §   12188).     Thus, ADA plaintiffs must
meet the standing requirements for equitable relief, i.e. they must
show "a real and immediate threat of repeated injury."                    Id.
     Courts   have      developed         two    analytical      frameworks       for
determining   whether     an    ADA       plaintiff      has   standing   to     seek
injunctive relief:        (1) the intent-to-return theory and (2) the
deterrent-effect doctrine.           See, e.g., Giterman v. Pocono Medical
Center, 361 F. Supp. 3d 392, 405 (M.D. Pa. 2019) ("A plaintiff
seeking to meet his burden of showing a sufficient imminent injury
in a Title III ADA case may use one of two methods: the intent to
return   method   or   the     deterrent        effect    doctrine.")     (internal
quotations and citations omitted); Van Winkle v. Houcon Partners,
L.P., 2018 WL 3543908, at *6 (S.D. Tex. July 3, 2018) ("The intent­
to-return approach and the deterrent-effect approach are two
alternative methods of establishing an imminent threat of harm.")

(internal   citations     omitted);        Gilkerson v. Chasewood Bank,            1
F. Supp. 3d 570, 592 (S.D. Tex. 2014) ("[Plaintiff] claims that
. . . she can satisfy both tests for injury-in-fact: the intent-to­
return to the noncompliant public accommodation and the deterrent
effect doctrine.").
     Both approaches have been used by district courts within the
Fifth Circuit.     See,      e.g.,    Access 4 All,        Inc. v. Wintergreen

                                          -6-
      Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 7 of 16



Commercial Partnership, Ltd., 2005 WL 2989307, at *4                (N.D. Tex.
Nov. 7,        2005)    (relying on intent    to return);      Betancourt v.
Federated Dept. Stores, 732 F. Supp. 2d 693, 707-08 (W.D. Tex.
2010) (relying on deterrent effect).
       Defendant argues that Plaintiff has failed to establish

standing, regardless of which framework the court applies. 18                 For
the reasons set forth below, the court agrees.

       1.       "Intent to Return"

       The intent-to-return theory holds that a plaintiff must
demonstrate a specific intent to return to the noncompliant public
accommodation in order to show continuing, present adverse effects
and thereby establish standing under Title III of the ADA.              Mosley
v. Midas Worthington, LLC, 2020 WL 113350, at *6 (M.D. La. Jan. 9,
2020). This analysis draws support from Lujan, in which the United
States Supreme Court held that a plaintiff's profession of a mere
"some day" intention to return to the site of an alleged injury is
not    enough      to   show   continuing,   present    adverse    effects
particularly when the plaintiff neither describes any concrete
plans to return nor even specifies when the "some day" will be.
Lujan,       112 S. Ct. at 2138.      Accordingly,     the intent-to-return
theory requires a plaintiff to show a "concrete, particularized,
and plausible plan to return to the out-of-compliance public



       18
            Defendant's Reply, Docket Entry No. 23, p. 5      1 10.
                                      -7-
    Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 8 of 16



accommodation that discriminated against her."                 Gilkerson,   1
F. Supp. 3d at 581.

      A number of courts, including district courts in the Fifth
Circuit, have applied a four-factor proximity test to determine if
a   plaintiff     has   intent   to   return   to   a   noncompliant   public
accommodation:       (1) the proximity of plaintiff's residence to the

public accommodation;       (2) the plaintiff's past patronage of the

public accommodation; (3) the definitiveness of plaintiff's plan to
return; and (4) the frequency of plaintiff's nearby travel. Id. at

592 (internal citations omitted).
      The Plaintiff alleges that he is "a resident of Conroe, Texas
who frequently takes his family to the Galleria area of Houston for
shopping and dining." 19     This puts Plaintiff within less than fifty
miles of the Property and establishes that Plaintiff travels nearby
with some frequency, arguably satisfying elements (1) and (4) of
the four-factor test.        See Gilkerson, 1 F. Supp. 3d at 592            (a

plaintiff who lived less than fifty miles from the accommodation
did not fail the proximity element).
      While these factors may render Plaintiff's return to the
Property plausible, they fall short of demonstrating a "concrete,

particularized" plan to return.         See id. at 581.      Plaintiff does
not allege that he ever visited the Property before or after he

photographed the parking lot in January of 2020.                  Defendant


      19
           Plaintiff's Response, Docket Entry No. 22, p. 7.
                                      -8-
    Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 9 of 16




contends, and Plaintiff does not dispute, that Plaintiff is not a

customer of Texan Bank. 20        These facts militate against finding

standing for Plaintiff under the second proximity- test factor,
"past patronage."         Given that Plaintiff has not alleged any other
connection to Texan Bank, this factor alone could be dispositive.
See Davis v. American Nat. Bank of Texas, 2012 WL 7801700, at *6
(E.D. Tex., Dec. 11, 2012) ("A plaintiff's lack of past patronage
negates the possibility of future injury unless he can show a
business or familial connection to the location.")                      (internal
citation omitted).
      Furthermore, Plaintiff does not claim an intention to ever

become a Texan Bank customer. Nothing in the record suggests that

Plaintiff ever contacted the bank to discuss opening an account or
to remedy the alleged noncompliance of the Property's parking lot.
Defendant contends, and Plaintiff does not dispute, that to the
best of Defendant's knowledge,            Plaintiff failed to bring this
alleged issue to Defendant's attention before Plaintiff filed this
lawsuit. 21     This does not suggest that Plaintiff was genuinely
seeking to become a Texan Bank customer.                  Although Plaintiff
asserts that Defendant has denied him the ability to enjoy the
"goods,       services,     facilities,     privileges,     advantages,      and


     20
          Defendant's Reply, Docket Entry No.      23,    pp.   3-4   1 8.
     21
          Motion to Dismiss, Docket Entry No. 21, p. 9           1 9.
                                      -9-
   Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 10 of 16



accommodations" at the Property, 22 Plaintiff does not specify which
goods or services he was seeking,            or even allege that he was
seeking any goods or services at all.
     Instead, Plaintiff alleges only that he "has the intent to
return to Texan Bank."23      This is enough to raise the possibility
that Plaintiff may eventually return to the Property, but it is not
enough to constitute a "definitive" plan under the third element of
the proximity test. See, e.g., Van Winkle v. Pinecroft Center, LP,
2017 WL 3648477,      at *7    (S.D. Tex.,     Aug. 23,      2017)    ("Nor is
Plaintiff's      ambiguous   pleading   of    his   intent    to     return     to
Defendant's establishment, the third factor, adequate to establish
Article III standing-he does not specify any dates, how often he
intends to visit, or why he intends to visit it."); Access 4 All,

Inc. v. Wintergreen Commercial Partnership, Ltd., 2005 WL 2989307,
at *4 (holding that the definitiveness factor did not weigh in
plaintiff's favor when the complaint merely alleged that plaintiff
intended to return to the property to avail himself of the goods
and services offered there).
     Plaintiff has failed to allege sufficient facts to show an
intent to return to the Property.         He expresses a mere "some day"
intention, which falls well short of a "concrete, particularized,
and plausible plan."     See Gilkerson, 1 F. Supp. 3d at 581.              Under


     nPlaintiff's Response, Docket Entry No. 22, p. 7.
     23
          First Amended Complaint, Docket Entry No. 10, p. 5          1   14.
                                   -10-
      Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 11 of 16



the     intent-to-return         theory,     Plaintiff          has    not    established

standing.

        2       "Deterrent Effect"
        Under    the   deterrent      effect      view,     a    disabled      individual
"suffers a cognizable injury if he is deterred from visiting a

noncompliant       public      accommodation       because       he     has   encountered
barriers related to his disability there."                            Chapman v. Pier 1
Imports     (U.S.)     Inc.,    631 F.3d 939,       949     (9th Cir. 2011).          The
doctrine was first recognized as a way to confer standing in

Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133.                            In that

case, a plaintiff who relied on a wheelchair sued a grocery store
because he encountered accessibility barriers that deterred him
from returning to the store.            Id. at 1135.        Notably, the plaintiff
had patronized a number of other stores in the same chain, had
declared that chain to be his favorite, and explicitly pleaded that
he would have liked to patronize the specific store in question but
for the store's unlawful barriers.                 Id.
        Although neither the Supreme Court of the United States nor
the     Fifth    Circuit       has   clearly      adopted       the    deterrent-effect
doctrine, it has been applied by district courts within the Fifth
Circuit. For example, the court in Betancourt v. Ingram Park Mall,
L.P. took a broad view of "injury" under Title III, writing that
"the risk of injury in fact is not speculative so long as the
alleged discriminatory barriers remain in place,                          the plaintiff

                                           -11-
   Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 12 of 16



remains disabled, and the plaintiff is 'able and ready' to visit

the facility once it is made compliant."            735 F. Supp. 2d 587, 604
(W.D. Tex. 2010).
        The    deterrent-effect approach      is    grounded    in    the    ADA's
language stating that a plaintiff need not "engage in a futile
gesture if       such person     has actual     notice    that a      person or
organization .        . does not intend to comply" with the ADA.                42
u.s.c. § 12188(a)(1). The Fifth Circuit relied on this statutory
language in Frame v. City of Arlington, 657 F.3d 215 (5th Cir.
2011).        In that case, the court held that plaintiffs need not
actually use an ADA-noncompliant sidewalk to have standing because
"a disabled individual need not engage in futile gestures before
seeking an injunction; the individual must show only that [the non­
ADA-compliant accommodation] actually affects his activities in
some concrete way."      Id. at 236. The Fifth Circuit favorably cited
Pickern, 293 F.3d at 1136-37, for the proposition that a plaintiff
has suffered an injury once the plaintiff has "actually become
aware     of    discriminatory    conditions       existing     at    a     public
accommodation, and is thereby deterred from visiting or patronizing
that accommodation[.]"       Id. at 236, n.104.         Some district courts
have    interpreted    the   Frame   decision      as   the   Fifth   Circuit's
endorsement of the deterrent-effect doctrine.             E.g., Van Winkle v.
Houcon, 2018 WL 3543908, at *7; Hunter v. Branch Banking and Trust
Co., 2013 WL 4052411, at *3 (N.D. Tex., Aug. 12, 2013).


                                     -12-
      Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 13 of 16



        Plaintiff urges the court to adopt                the    Fifth      Circuit's
reasoning in Frame.24          Plaintiff relies on the Fifth Circuit's

statement that "'imminence' is an 'elastic concept' that is broad
enough to accommodate challenges to at least some [barriers] that
a disabled person has not personally encountered."                   Frame, 657 F.3d

at 235. Yet Plaintiff leaves out crucial surrounding language from
Frame:

        Mere 'some day' intentions to use a particular [ADA­
        noncompliant accommodation], 'without any description of
        concrete plans,' does not support standing.           [A]
        plaintiff may seek injunctive relief with respect to a
        soon-to-be-built sidewalk, as long as the plaintiff shows
        a sufficiently high degree of likelihood that he will be
        denied the benefits of that sidewalk once it is built.


        The crux of the Frame decision was that, while plaintiffs did
not     need   to   engage    in   the    "futile   gesture"         of   using    ADA­
noncompliant sidewalks, they did need to show that the sidewalks
affected their activities in "a concrete way."                       Id. at 235-36.

"[A]     disabled    individual     has     no   standing       to    challenge      an
inaccessible sidewalk until he can show 'actual,' 'concrete plans'
to use that sidewalk.          Only then is the individual actually, as
opposed to hypothetically, denied the benefits of the sidewalk."
Id.     at   238.    The     plaintiffs    in    Frame   met    that      burden    and
established standing because they "alleged in detail how specific
inaccessible sidewalks negatively affect [ed] their day-to-day lives


        MPlaintiff's Response, Docket Entry No. 22, p. 15.
                                         -13-
   Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 14 of 16



by forcing them to take longer and more dangerous routes to their

destinations."        Id. at 236.
        The   Fifth   Circuit reaffirmed the              reasoning      of    Frame in
Deutsch, 882 F.3d 169.             In that case, a hair salon patron who
relied on a wheelchair for mobility sued a property owner under
Title III of the ADA.           Id. at 172.     The court held that unlike the
plaintiffs in Frame, the plaintiff in Deutsch had not shown that
the complained-of ADA violation would negatively affect his day-to-

day life:          "All the record         shows      is that he visited there
once.               (T] here is no evidence that             [plaintiff]        has any
intent       to   return-nor     is    there    any    reason     to    believe       that
(plaintiff] is affected by (defendant's] alleged ADA violation in
any way, let alone 'some concrete way.'"                    Id. at 1 74 (internal
citations omitted).
       Under      Frame   and   Deutsch,       Plaintiff    must       show    that   the
complained-of violation had some concrete, negative effect on his
day-to-day life.           To show that he was actually deterred from
returning to the Property, he must plead facts sufficient to show
that    he    would   return      to   the     Property    but    for    its    alleged
noncompliance with the ADA.             See Strojnik v. Landry's Inc., 2019
WL 7461681,        at *4    (S.D. Tex.       Dec. 9,      2019)    ("Plaintiffs who

encounter barriers at public accommodations have standing to bring
injunctive claims only if they show a plausible intention or desire
to return to the place but for the barriers to access.") (emphasis
in original).

                                         -14-
   Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 15 of 16



       Plaintiff fails to establish standing under the deterrent­

effect doctrine for much the same reason as he failed to establish
it under the intent-to-return theory.                Even if the court assumed
that it would be a "futile gesture" for Plaintiff to try to
patronize the Property while it remains ADA-noncompliant, Plaintiff
cannot be "deterred" from returning to the Property unless he has
some intent to patronize it in the future-and he has pleaded no
such intent.       See Hunter 2013 WL 4052411, at *3 ("Because the
plaintiff must still prove under the 'deterrent effect' method that
she has an intent to return,              the four-factor test applied to
'intent to return' cases also pertains to                  'deterrent effect'
cases [.] ") . Unlike the plaintiff in Pickern, who exhibited a clear
preference to patronize the noncompliant grocery store but was
deterred    from    doing   so,    the     Plaintiff    here   has    alleged   no
preference for Texan Bank.         See Pickern, 293 F.3d at 1135.
       As was the case with the plaintiff in Deutsch, the record here
shows only that Plaintiff visited the Property once.                 See Deutsch,
882 F.3d at 174. Moreover, this case resembles Deutsch in that the
Plaintiff has failed to show that he is affected in any "concrete
way"   by   the    Property's     alleged ADA noncompliance.             See id.

Plaintiff does not say when or why he would ever return to the
Property,   even if he obtained the injunctive relief he seeks.
Nothing suggests that a favorable ruling would in any way change
Plaintiff's day-to-day life.               Indeed,     it is   not    clear that

Plaintiff had any reason for visiting the Property in January of

                                         -15-
   Case 4:20-cv-00496 Document 33 Filed on 10/20/20 in TXSD Page 16 of 16



2020 except to photograph the parking lot and file this lawsuit.

       Because Plaintiff has failed to allege that the ADA violations
in question will negatively affect his day-to-day life, Plaintiff
has not met his burden to show a likelihood of future injury
necessary to obtain equitable relief.          See Deutsch, 882 F.3d at

174.    Since Plaintiff seeks only equitable relief (and attorney's
fees) under the ADA, the court will dismiss the action without
prejudice for lack of subject matter jurisdiction.             Because the
court lacks subject matter jurisdiction,           it will not consider
Defendant's additional Rule 12 motions.


                      III.   Conclusion and Order

       For the reasons explained above, the court concludes that it
lacks subject matter jurisdiction over Plaintiff's ADA claims.
Accordingly, Defendant's Rule 12(b) (1) Motion to Dismiss (Docket

Entry No. 21) is GRANTED, rendering ruling on the remaining Rule 12

motions unnecessary.

       SIGNED at Houston, Texas, on this 20th day of October, 2020.




                                      SENIOR UNITED STATES DISTRICT JUDGE




                                   -16-
